DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are rejected under 35 U.S.C. 103.
	Claims 7, 14-15, and 20 are objected to for minor informalities.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/589,639, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claim 15 recites “determining, based on the stored record and the temporary beacon signal, that the smart device purchased by the user is broadcasting the temporary beacon signal”. There is no support in the original disclosure that the determination that the smart device is broadcasting the beacon signal is based on the stored record. The closest disclosure is found in Paragraphs 0059 and 0080. 
Paragraph 0059 discloses: “The automated assistant can determine that the user 104 has acquired the smart device 108 in a variety of ways. For example, the smart device 108 can provide a direct or indirect signal to the client device 110 via Bluetooth, Wi-Fi, a local area network, a wide area network, or any other connection suitable for transmitting data… Alternatively, the automated assistant can be aware that the user 104 acquired the smart device 108 using data of the user that is available to the automated assistant. The data can include, for example, emailed receipts corresponding to recent purchases made by the user 104. When the receipts include information that identifies the smart device 108, the automated assistant can be put on notice that the smart device 108 has been acquired by the user 104 and prepare to provide the tailored instructions in response.” The automated assistant being put on notice and preparing to provide tailored instructions based on the stored record (i.e. an email receipt) is not equivalent to determining that the smart device is broadcasting the temporary beacon signal. Furthermore, the temporary beacon signal and the email receipt in this part of the disclosure are alternatives to determining that the user has acquired the smart device. There is no explanation of determining that the smart device is broadcasting the beacon signal based on both the stored record and the temporary beacon signal as required by the claim.
Paragraph 0080 discloses: “The method 500 can include a block 502 of determining, based on a received input, that a smart device is to be configured by a user. The smart device can be any computing device capable of using feedback to perform a task, such as monitor a home. The received input can be information provided from a server that manages user data that can include purchases made by the user. Alternatively, the received input can be a signal directly or indirectly provided by the smart device via wireless communication protocol such as Bluetooth or Wi-Fi.” Similar to the previous disclosure, the stored record (i.e. “information provided from a server that manages user data”) and the beacon signal are alternative received inputs for determining that a smart device is to be configured. There is no explanation of determining that the smart device is broadcasting the beacon signal based on both the stored record and the temporary beacon signal as required by the claim.
Rather, the function of determining that the smart device is broadcasting the temporary beacon signal is based on the beacon signal. The function of determining that the user has purchased the smart device is based on the stored record. Furthermore, either the beacon signal or the stored record, but not both concurrently, is used for determining that the smart device has been acquired, determining that the smart device is to be configured by the user, or providing a suggestion to the user to configure the smart device. See Paragraphs 0004-0005 of the specification in addition to Paragraphs 0059 and 0080 referenced above.
Accordingly, claims 15-20 are not entitled to the benefit of the prior application.

Specification
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application (Paragraphs 0004,0059, 0080; claims 3-4, 10-11, and 17-18). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
See the discussion of the subject matter of claim 15 on Pages 3-4 above under the “Priority” section. The claimed subject matter, namely, determining that the smart device purchased by the user is broadcasting a temporary beacon signal based on a stored record, is not found in the specification. The term “stored record” in claim 15 is not found anywhere in the specification and is assumed to mean the e-mail receipts disclosed in Paragraphs 0004 and 0059 and/or the “information provided from a server that manages user data that can include purchases made by the user” disclosed in Paragraph 0080. However, there is no disclosure that either of these embodiments are used for determining that the smart device is broadcasting a temporary beacon signal, as required by claim 15.

Claim Objections
Claims 7, 14-15, and 20 are objected to because of the following informalities:
Claims 7, 14, and 20 recite the term “the automated assistant client application” (line 2 for each claim). While it is clear that this term refers to the “automated assistant application” recited in their respective independent claims, the same term should be used throughout the listing of claims to ensure proper antecedent basis.
In Line 8 of Claim 15, “determining to configure the smart device, wherein determining to configure the smart devices comprises” should read “determining to configure the smart device, wherein determining to configure the smart device comprises”.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over ROSENBLATT (US 2010/0174599 A1) in view of MUTAGI (US 2015/0154976 A1) and further in view of SPENCER (US 2015/0319038 A1).

Regarding Claim 1, ROSENBLATT teaches a method implemented by one or more processors, the method comprising: (Figure 1 CPU 12 and Paragraph 0076)
receiving, at a client device, a temporary beacon signal, wherein the temporary beacon signal is broadcasted, via a wireless connection, by a smart device to be configured by a user, (“the PAN interface 28 of the A/V receiver 104 may operate in a discoverable mode, while the PAN interface 28 of the handheld device 40 may operate in a "wake on Bluetooth" mode to conserve power. Operating in the discoverable mode, the [A/V] receiver 104 may periodically emit a scanning signal compliant with a device or service discovery protocol, such as the Bluetooth Service Discovery Protocol (SDP), as shown by block 1236. As illustrated in block 1238, the PAN interface 28 of the handheld device 40 may "awaken" and become active upon receiving the scanning signal” Paragraph 0301. The A/V receiver 104 is a smart device and the scanning signal is a beacon. Since it is periodically emitted, the beacon is a temporary signal during a certain time period. Also see Paragraphs 0300 and 0085, which teach that the beacon is detected by the client device when it is in range of the PAN communication interface, which is equivalent to the disclosure in the instant application in paragraph 0059.)
and wherein the client device is associated with an account of the user; (“The web service 208 may have access to a database relating product data to certain other information, such as an account associated with the purchaser of the product or service (e.g., an iTunes.RTM. account), a device that may pertain to the purchaser… the web service 208 may authenticate benefits associated with the product or service for use with the handheld device 40, as shown in block 224. The authentication procedure of block 224 may involve, for example, verifying that the purchaser of the product or service and the owner of the handheld device 40 are the same, if the benefits associated with the product or service have not been transferred to another owner.” Paragraphs 0142-143. See Figure 14 client device 40, which is associated with an account of the user that is the purchaser of a product, such as the smart device 104 in Figure 67.)
determining whether the smart device is associated with the account of the user, wherein determining whether the smart device is associated with the account of the user is based on an indication the user has purchased the smart device; (“the handheld device 40 may obtain electronic benefit information by scanning an NFC interface 34, a PAN interface 28, or a LAN interface 39, of a product, such as an A/V receiver 104; by scanning a tag on a product or service manual 106; by receiving electronic benefit information via an e-mail message 108 or via the Internet; or by purchasing a product or service, or a benefit associated with such a product or service, from the kiosk 74 or from the unmanned kiosk 88. Thus, a user may purchase or otherwise obtain a product or service and thereafter receive benefits associated with the product or service” Paragraph 0119. Also see Paragraphs 0165-166 and Figure 19A: an email associated with an account of the user is accessed with a client device. The email includes an indication of a recently purchased product, i.e. the A/V receiver 104.)
in response to determining the smart device is associated with the account of the user:… determining one or more instructions for configuring the smart device… (“a person may purchase a product, such as the A/V receiver 104, which may involve a complicated installation… The handheld device 40 may thereafter display a helpful setup video, a troubleshooting information wizard, links to a website for further information for the AN receiver, and/or provide links to make online purchases of cables certified to work with the A/V receiver” Paragraph 0129. The troubleshooting information is one or more instructions for configuring the smart device. See Paragraph 0165, which discusses that the “benefits” of the recently purchased device are accessed after the email message is used to determine the smart device is associated with the account of the user. The configuration instructions are one of the “benefits”, as discussed in Paragraph 0262.)
ROSENBLATT does not teach transmitting, to the smart device, account data associated with the user, that the instructions for configuring the smart device are based on at least the account data associated with the user, and causing an automated assistant application to render output, at the client device, based on the one or more instructions for configuring the smart device.
However, MUTAGI, which is directed to configuring a smart device using a client device with a voice-controlled assistant, teaches that the instructions for configuring a smart device are based on at least the account data associated with the user, (“In response to the question 702 output by the voice-controlled device 200, the user 102 may speak a name for the new secondary device 502. In the illustrated example, the user 102 replies with the phrase 704, "Kitchen lamp." In other words, the user 102 indicates that the user will refer to the secondary device 502 as "kitchen lamp" when interacting with the voice controlled device 200… the cloud services 302 may setup the user's profile for operation to control the secondary device 502 based on the name indicated by the user 102” Paragraphs 0064-64. See Paragraphs 0044-45: The account data of the user includes voice recognition data and data identifying the names of the user’s devices. The instructions for configuring the device are based on the specific user interacting with the voice-controlled device. For example, upon detecting a new smart lamp that is not included in the account data, the user is instructed to provide a name for the smart lamp.)
and causing an automated assistant application to render output, at the client device, based on the one or more instructions for configuring the smart device. (“As illustrated in FIG. 7, the voice controlled device 200 may output a phrase prompting the user for a name for the secondary device 502. In particular, the voice controlled device 200 outputs the phrase 702, "I have detected a new lamp. What would you like to name the lamp?" In the illustrated example implementation, the voice controlled device 200 utilizes additional information included in the reply 604 to inform the user of the type of secondary device 502 that has been detected (i.e., a new lamp).” Paragraph 0062. A voice controlled device, which is a client device with an automated assistant, renders a verbal output with instructions for a user to configure a smart device. In an initial instruction, the user is asked for the name of the smart device.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the presentation of troubleshooting information for helping a user install a recently purchased device taught by ROSENBLATT by rendering the installation instructions using a client device with an automated assistant as taught by MUTAGI. Such an implementation would amount to providing the configuration instructions, such as the troubleshooting wizard taught by Paragraph 0129 of ROSENBLATT, via an automated assistant rather than through other means, and would have yielded predictable results. Furthermore, as suggested by MUTAGI (Paragraph 0022), tailoring smart device configuration to specific users would improve the user experience when there are multiple users of the smart device. 
While MUTAGI teaches transmitting network information to a smart device (Paragraph 0059) and storing account data on a remote server (Paragraph 0045), ROSENBLATT in view of MUTAGI do not explicitly teach transmitting, to the smart device, account data associated with the user.
However, SPENCER, which is directed to configuration of IoT devices, teaches transmitting, to the smart device, account data associated with the user (“Referring to FIG. 8A, the smart thermostat 804 receives the user's temperature preference from the controller IoT device 802 and can adjust the temperature accordingly. For example, if the current temperature is 78 degrees, an algorithm within the smart thermostat 804 uses that information to adjust the temperature so that the room starts to cool down to the user-preferred temperature of 73 degrees… As illustrated in FIG. 8B, the smart television 806 may have learned certain user preferences, such as that the user's favorite channel is Channel 8. After communicating with the controller IoT device 802, the smart television 806 may discover that the user's favorite movie genre is “action.” The smart television 806 can add this user-defined preference to its list of locally stored user preferences.” Paragraphs 0099-0100. User account information is sent by a client device 802 to a plurality of smart devices, which locally store the user account information.)
SPENCER also teaches that the instructions for configuring a smart device are based on at least the account data associated with the user (“the disclosure provides a user preference service (which may be embodied in the preference/configuration module 216 in FIG. 2A) that enables new IoT devices to receive user preferences and/or device configuration information when being added to a local wireless network, such as the user's home network. The disclosed service allows a user to perform a one-time setup of user preferences and/or device configuration. Alternatively, the user preferences and/or device configuration information may be learned dynamically over time. When a new device is added to the user's network, it can receive and incorporate the user preferences and/or the device configuration information.” Paragraph 0092. The configuration of new smart devices on a user’s network is based on the account data associated with the user.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the instructions for configuring a smart device via an automated assistant taught by ROSENBLATT in view of MUTAGI by incorporating the transmission of user account data to the smart device taught by SPENCER. Such an implementation would improve the user experience by simplifying the configuration instructions for a smart device. SPENCER at least suggests incorporation with an automated assistant in Paragraph 00065: “At its core, this publication of data is about telling devices “Here is how I like things, can you help with that?” and allowing the devices to say, “If you like it that way, let me help change it for you.”” Since the references are directed to communication between and configuration of smart devices or IoT, the combination would have yielded predictable results.
Claim 8 is directed to a non-transitory computer readable storage medium but otherwise recites the same limitations as claim 1. Claim 8 is therefore rejected using the same reasoning described above.

Regarding Claim 2, ROSENBLATT in view of MUTAGI and SPENCER further teaches wherein the temporary beacon signal comprises data that identifies the smart device to the automated assistant application (ROSENBLATT, “As illustrated in block 1238, the PAN interface 28 of the handheld device 40 may "awaken" and become active upon receiving the scanning signal. Once active, the PAN interface 28 of the handheld device 40 may identify the A/V receiver 104 through an exchange of digital identification certificates, as shown in block 1240, followed by a device authentication procedure, as shown in block 1242” Paragraph 0301. The smart device 104 is identified by a identification certificate. Also see Paragraph 0052 of MUTAGI, which similarly teaches a beacon signal for identifying a smart device.)
Claim 9 is directed to a non-transitory computer readable storage medium but otherwise recites the same limitations as claim 2. Claim 9 is therefore rejected using the same reasoning described above.

Regarding Claim 3, ROSENBLATT in view of MUTAGI and SPENCER further teaches wherein the wireless connection is a RFID connection, a wireless internet signal, or a Bluetooth signal. (ROSENBLATT, “though the present example describes communication using Bluetooth.RTM. protocols, communication may additionally or alternatively involve any other protocol for peer-to-peer communication and/or device discovery” Paragraph 0299. Similar disclosure is found in Paragraph 0085. Also see Paragraph 0086, which teaches a wireless internet signal alternative, and Paragraph 0088, which teaches an RFID alternative.)
Claim 10 is directed to a non-transitory computer readable storage medium but otherwise recites the same limitations as claim 3. Claim 10 is therefore rejected using the same reasoning described above.


Regarding Claim 5, ROSENBLATT in view of MUTAGI and SPENCER further teaches wherein the indication the user has purchased the smart device comprises an email confirming the purchase of the smart device, (ROSENBLATT, “the handheld device 40 may obtain electronic benefit information… by receiving electronic benefit information via an e-mail message 108… Thus, a user may purchase or otherwise obtain a product or service and thereafter receive benefits associated with the product or service” Paragraph 0119. See Figure 19A, which shows an email confirming purchase of a A/V receiver.)
and wherein determining the smart device is associated with the account of the user comprises: identifying the email confirming the purchase of the smart device; determining whether the email address of the identified email is associated with the account of the user; (ROSENBLATT, “The e-mail message 294 may be received from, for example, an online product vendor, such as iTunes.RTM.. As indicated by numeral 304, the name of the vendor may be noted in the "From" line of the e-mail message as indicated by numeral 304. A subject line 306 of the e-mail message may indicate that the message includes benefits associated with a recently purchased product… the button 316 may enable a user to authenticate the product data. The authentication procedure begun by selecting the button 316 may mirror the communication represented by the blocks 276-282 of the communication diagram 206 of FIG. 14” Paragraph 0167. See Figures 19A-B: an e-mail confirming purchase of a device is identified. The email address is associated with an account of a user, such as an iTunes account. The device is authenticated with the account of the user.)
in response to determining the email address of the identified email is associated with the account of the user: identifying the smart device based on the identified email; and determining the smart device is associated with the account of the user. (ROSENBLATT, “The web service 208 may have access to a database relating product data to certain other information, such as an account associated with the purchaser of the product or service (e.g., an iTunes.RTM. account), a device that may pertain to the purchaser, a location of the product, and/or benefits that may be associated with the product or service… The authentication procedure of block 224 may involve, for example, verifying that the purchaser of the product or service and the owner of the handheld device 40 are the same, if the benefits associated with the product or service have not been transferred to another owner.” Paragraphs 0142-143. After the email containing the product purchase information is accessed, the A/V receiver is identified and authenticated with the account of the user.)
Claim 12 is directed to a non-transitory computer readable storage medium but otherwise recites the same limitations as claim 5. Claim 12 is therefore rejected using the same reasoning described above.

Regarding Claim 6, ROSENBLATT in view of MUTAGI and SPENCER further teaches wherein determining the one or more instructions for configuring the smart device, based on at least the account data associated with the user comprises: transmitting, to a remote server, at least the account data associated with the user and client device identification information; (MUTAGI, “The servers 312 of the cloud service 302 may utilize the data 406 to setup an account for the user 102. Such an account may be linked to or include user profile information such as speech recognition data, secondary device names chosen by the user 102, and other customizations. Further, the user account may be linked to a device record that connects the user accounts of the users to the voice controlled device 200.” Paragraphs 0044-45. The account data associated with a voice-controlled client device is provided to a remote cloud server. Also see Paragraph 0060 and 0065, which further discuss transmitting account data for the voice-controlled device and smart device to the remote server.)
receiving one or more initial instructions for configuring the smart device, from the remote server; and causing the client device to render initial output, at the client device, based on the one or more initial instructions for configuring the smart device. (MUTAGI, “The cloud services 302 may perform the processing to carry out of the pairing process and instruct the voice controlled device 200 to communicate with the secondary device 502 on behalf of the cloud services 302… the voice controlled device 200 may output a phrase prompting the user for a name for the secondary device 502. In particular, the voice controlled device 200 outputs the phrase 702, "I have detected a new lamp. What would you like to name the lamp?" In the illustrated example implementation, the voice controlled device 200 utilizes additional information included in the reply 604 to inform the user of the type of secondary device 502 that has been detected (i.e., a new lamp).” Paragraphs 0060-62. A remote cloud server provides the client voice-controlled device with the initial instructions for configuring the smart device. The client device audibly outputs the initial instruction to the user for configuring the smart device.)
In addition to the motivation to combine MUTAGI with ROSENBLATT discussed in the rejection of claim 1, it would have been further obvious to one of ordinary skill in the art for the initial instructions for configuring the smart device using the client device to be provided from a remote server. As taught by MUTAGI (Paragraph 0040), “the distribution of functionality between the local secondary device interaction module(s) 306 and the secondary device interaction module(s) 208 of the cloud services 302 may vary from implementation to implementation such that different amounts of processing may be performed on the voice controlled device 200 (e.g., based on the capabilities of the particular implementation of the voice controlled device 200).”
Claim 13 is directed to a non-transitory computer readable storage medium but otherwise recites the same limitations as claim 6. Claim 13 is therefore rejected using the same reasoning described above.


Regarding Claim 7, ROSENBLATT in view of MUTAGI and SPENCER further teaches further comprising: receiving, at the automated assistant client application accessible via the client device, an indication the user has performed the one or more initial instructions for configuring the smart device; transmitting, to the remote server, at least the indication the user has performed the one or more initial instructions for configuring the smart device; (MUTAGI, “the user 102 indicates that the user will refer to the secondary device 502 as "kitchen lamp" when interacting with the voice controlled device 200 to control the secondary device 502. This reply may be captured by the microphone(s) 230 of the voice controlled device 200 as speech input data… In general, the stage 800 illustrates example operations to provide the cloud services 302 with information relating to the secondary device 502 and the name for the secondary device 502 provided by the user 102.” Paragraphs 0063-64. The reply of the user to the initial instruction is an indication that the user has performed the initial instruction. The reply is transmitted to the remote server.)
receiving one or more additional instructions for configuring the smart device, from the remote server; and causing the client device to render additional output, at the client device, based on the one or more additional instructions for configuring the smart device. (MUTAGI, “Such a secondary device record may include information about the secondary device 502 as well as information related to the functions of the secondary device 502 to allow the cloud services 302 determine the possible controls that may be exercised by the voice controlled device 200…  a list of functions of the secondary device 502 that may be controlled by the voice controlled device 200” Paragraphs 0066, 0071. “the voice controlled device 200 outputs a confirmation that the setup is complete and requests the user 102 test the secondary device controls. In particular, the voice controlled device 200 outputs the phrase 902, "Set up of kitchen lamp is complete. Please say, `Turn on kitchen lamp,` to test the setup” Paragraph 0075. The remote server determines the functions of the smart device after the reply from the initial instruction is received. For example, the smart lamp has a voice-controlled on/off function. The remote server provides an additional instruction to be output by the voice-controlled device in order to test the setup of the smart device.)
Claim 14 is directed to a non-transitory computer readable storage medium but otherwise recites the same limitations as claim 7. Claim 14 is therefore rejected using the same reasoning described above.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ROSENBLATT (US 2010/0174599 A1) in view of MUTAGI (US 2015/0154976 A1) and further in view of SPENCER (US 2015/0319038 A1) and KUSHNIRSKY (US 2018/0212773 A1).

Regarding Claim 4, ROSENBLATT in view of MUTAGI and SPENCER teaches all the limitations of claim 3, on which claim 4 depends.
While ROSENBLATT teaches that the beacon and wireless connection uses BLUETOOH (Paragraph 0085, 0301), ROSENBLATT in view of MUTAGI and SPENCER does not explicitly teach wherein the wireless connection is a Bluetooth Low Energy signal. 
However, KUSHNIRSKY, which is directed to discovery of devices in close proximity, teaches wherein the wireless connection is a Bluetooth Low Energy signal. (“the user device broadcasts the encrypted identifier via a Bluetooth low energy beacon” Paragraph 0045. Also see Paragraphs 0022, 0032, and 0052.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the beacon signal for discovering a device to be configured taught by ROSENBLATT in view of MUTAGI and SPENCER by using a BLUETOOTH LOW ENERGY (BLE) beacon, as taught by KUSHNIRSKY. Since ROSENBLATT teaches an electronic device that uses BLUETOOH and a low-power personal area network for implementing a discovery protocol (Paragraphs 0085 and 0301), the combination would have yielded predictable results and would merely amount to use of a different wireless technology standard for accomplishing the same function. Furthermore, as taught by KUSHNIRSKY (Paragraph 0045), “Since the Bluetooth low energy beacon does not require a lot of power, the battery of the user device is preserved.” Use of a BLE beacon would therefore have been advantageous. 
Claim 11 is directed to a non-transitory computer readable storage medium but otherwise recites the same limitations as claim 4. Claim 11 is therefore rejected using the same reasoning described above.


Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over ROSENBLATT (US 2010/0174599 A1) in view of MUTAGI (US 2015/0154976 A1) and further in view of KUSHNIRSKY (US 2018/0212773 A1).

Regarding Claim 15, ROSENBLATT teaches a method implemented by one or more processors, the method comprising: (Figure 1 CPU 12 and Paragraph 0076)
determining an account of a user; (“The web service 208 may have access to a database relating product data to certain other information, such as an account associated with the purchaser of the product or service (e.g., an iTunes.RTM. account), a device that may pertain to the purchaser… the web service 208 may authenticate benefits associated with the product or service for use with the handheld device 40, as shown in block 224. The authentication procedure of block 224 may involve, for example, verifying that the purchaser of the product or service and the owner of the handheld device 40 are the same, if the benefits associated with the product or service have not been transferred to another owner.” Paragraphs 0142-143. See Figure 14 client device 40, which is associated with an account of the user that is the purchaser of a product, such as the smart device 104 in Figure 67.)
identifying a stored record, corresponding to the account of the user, indicating that the user has purchased a smart device; (“The e-mail message 294 may be received from, for example, an online product vendor, such as iTunes.RTM.. As indicated by numeral 304, the name of the vendor may be noted in the "From" line of the e-mail message as indicated by numeral 304. A subject line 306 of the e-mail message may indicate that the message includes benefits associated with a recently purchased product… the button 316 may enable a user to authenticate the product data. The authentication procedure begun by selecting the button 316 may mirror the communication represented by the blocks 276-282 of the communication diagram 206 of FIG. 14” Paragraph 0167. See Figures 19A-B: an e-mail confirming purchase of a device is identified. The email address is associated with an account of a user, such as an iTunes account. The device is authenticated with the account of the user.)
receiving, at a client device, a temporary beacon signal broadcasted via a wireless connection; determining to configure the smart device, wherein determining to configure the smart devices comprises determining, based on… the temporary beacon signal, that the smart device purchased by the user is broadcasting the temporary beacon signal; (“the PAN interface 28 of the A/V receiver 104 may operate in a discoverable mode, while the PAN interface 28 of the handheld device 40 may operate in a "wake on Bluetooth" mode to conserve power. Operating in the discoverable mode, the [A/V] receiver 104 may periodically emit a scanning signal compliant with a device or service discovery protocol, such as the Bluetooth Service Discovery Protocol (SDP), as shown by block 1236. As illustrated in block 1238, the PAN interface 28 of the handheld device 40 may "awaken" and become active upon receiving the scanning signal” Paragraph 0301. A determination that the smart device has been purchased is based on the stored record (i.e. an email), while the determination that the smart device is broadcasting the temporary beacon signal is based on a detecting a Bluetooth signal complaint with a device discovery protocol. For example, the A/V receiver 104 is a smart device and the scanning signal is a beacon. Since it is periodically emitted, the beacon is a temporary signal during a certain time period. See Paragraph 0119: the detection of the beacon signal is for determining device benefit information, which includes installation or configuration information for an A/V receiver. Also see Paragraphs 0300 and 0085, which teach that the beacon is detected by the client device when it is in range of the PAN communication interface, which is equivalent to the disclosure in the instant application in paragraph 0059.)
in response to determining to configure the smart device: determining one or more instructions for configuring the smart device; (“a person may purchase a product, such as the A/V receiver 104, which may involve a complicated installation… The handheld device 40 may thereafter display a helpful setup video, a troubleshooting information wizard, links to a website for further information for the AN receiver, and/or provide links to make online purchases of cables certified to work with the A/V receiver” Paragraph 0129. The troubleshooting information is one or more instructions for configuring the smart device. See Paragraph 0165, which discusses that the “benefits” of the recently purchased device are accessed after the email message is used to determine the smart device is associated with the account of the user. The configuration instructions are one of the “benefits”, as discussed in Paragraph 0262.)
ROSENBLATT does not teach and causing an automated assistant application to render output, at the client device, based on the one or more instructions for configuring the smart device.
However, MUTAGI, which is directed to an interactive installation of a smart device, teaches and causing an automated assistant application to render output, at the client device, based on the one or more instructions for configuring the smart device. (“As illustrated in FIG. 7, the voice controlled device 200 may output a phrase prompting the user for a name for the secondary device 502. In particular, the voice controlled device 200 outputs the phrase 702, "I have detected a new lamp. What would you like to name the lamp?" In the illustrated example implementation, the voice controlled device 200 utilizes additional information included in the reply 604 to inform the user of the type of secondary device 502 that has been detected (i.e., a new lamp).” Paragraph 0062. A voice controlled device, which is a client device with an automated assistant, renders a verbal output with instructions for a user to configure a smart device. In an initial instruction, the user is asked for the name of the smart device.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the presentation of troubleshooting information for helping a user install a recently purchased device taught by ROSENBLATT by rendering the installation instructions using a client device with an automated assistant as taught by MUTAGI. Such an implementation would amount to providing the configuration instructions, such as the troubleshooting wizard taught by Paragraph 0129 of ROSENBLATT, via an automated assistant rather than through other means, and would have yielded predictable results. Furthermore, as suggested by MUTAGI (Paragraph 0022), tailoring smart device configuration to specific users would improve the user experience when there are multiple users of the smart device.
While ROSENBLATT teaches that the stored record is used for determining that the smart device has been purchased (Paragraph 0167), neither ROSENBLATT nor MUTAGI teach that the determining that the smart device purchased by the user is broadcasting the temporary beacon signal is based on the stored record.
However, KUSHNIRSKY, which is directed to discovery of devices in close proximity, teaches determining that the smart device purchased by the user is broadcasting the temporary beacon signal based on the stored record. (“the user device broadcasts the encrypted identifier via a Bluetooth low energy beacon… Any device that is in close enough proximity of the user device will receive the encrypted identifier, but only those member devices that are in the broadcasting user's inner circle will be able to decrypt the identifier. Thus, only those member devices that are in the broadcasting user's inner circle will discover the user device and determine that the broadcasting user is in close proximity to the member... In some embodiments, the identification server transmits the private key via a different channel than the broadcast of the encrypted identifier. Thus, if the user identifier is transmitted via a Bluetooth low energy beacon, the private key can be transmitted via SMS or email.” Paragraph 0045. Also see Paragraphs 0016, 0030, 0050-51, and 0055. A user of a first device creates an “inner circle” of secondary devices that receive a private key via an email message. This is the stored record. When the secondary devices are in close proximity to the first device, they detect a beacon signal being broadcasted by the first device and receive an encrypted identifier. The secondary devices decrypt the identifier using the stored record. The determination that a device is broadcasting a beacon signal and receiving identification information from the signal is therefore based on both the beacon signal and the stored record.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the broadcasting of a beacon signal for configuring a smart device taught by ROSENBLATT in view of MUTAGI by detecting the beacon based on a stored record as taught by KUSHNIRSKY. Since both references teach use of beacon signals, and ROSENBLATT teaches using an e-mail message to receive information about a user’s device, the combination would have yielded predictable results. Requiring that a client device both detect a beacon signal and decrypt identifying information using a stored record would have improved the user experience, since as taught by KUSHNIRSKY (Paragraph 0045), an additional layer of security would be present for preventing unauthorized devices from accessing the discoverable device.

Regarding Claim 16, ROSENBLATT in view of MUTAGI and KUSHNIRSKY further teaches wherein the temporary beacon signal comprises data that identifies the smart device to the automated assistant application. (ROSENBLATT, “As illustrated in block 1238, the PAN interface 28 of the handheld device 40 may "awaken" and become active upon receiving the scanning signal. Once active, the PAN interface 28 of the handheld device 40 may identify the A/V receiver 104 through an exchange of digital identification certificates, as shown in block 1240, followed by a device authentication procedure, as shown in block 1242” Paragraph 0301. The smart device 104 is identified by an identification certificate. Also see Paragraph 0052 of MUTAGI and Paragraph 0045 of KUSHNIRSKY, which similarly teach a beacon signal for identifying a smart device.)

Regarding Claim 17, ROSENBLATT in view of MUTAGI and KUSHNIRSKY further teaches wherein the wireless connection is a RFID connection, a wireless internet signal, or a Bluetooth signal. (ROSENBLATT, “though the present example describes communication using Bluetooth.RTM. protocols, communication may additionally or alternatively involve any other protocol for peer-to-peer communication and/or device discovery” Paragraph 0299. Similar disclosure is found in Paragraph 0085. Also see Paragraph 0086, which teaches a wireless internet signal alternative, and Paragraph 0088, which teaches an RFID alternative.)

Regarding Claim 18, ROSENBLATT in view of MUTAGI and KUSHNIRSKY further teaches wherein the wireless connection is a Bluetooth Low Energy signal. (KUSHNIRSKY, “the user device broadcasts the encrypted identifier via a Bluetooth low energy beacon” Paragraph 0045. Also see Paragraphs 0022, 0032, and 0052.)
Before the effective filing date of the invention, it would have been further obvious to one of ordinary skill in the art to modify the beacon signal taught by ROSENBLATT by using a BLUETOOTH LOW ENERGY (BLE) beacon. Since ROSENBLATT teaches an electronic device that uses BLUETOOH and a low-power personal area network for implementing a discovery protocol (Paragraphs 0085 and 0301), the combination would have yielded predictable results and would merely amount to use of a different wireless technology standard for accomplishing the same function. Furthermore, as taught by KUSHNIRSKY (Paragraph 0045), “Since the Bluetooth low energy beacon does not require a lot of power, the battery of the user device is preserved.” Use of a BLE beacon would therefore have been advantageous.

Regarding Claim 19, ROSENBLATT in view of MUTAGI and KUSHNIRSKY further teaches wherein determining one or more instructions for configuring the smart device comprises: transmitting, to a remote server, at least client device identification information; (MUTAGI, “The servers 312 of the cloud service 302 may utilize the data 406 to setup an account for the user 102. Such an account may be linked to or include user profile information such as speech recognition data, secondary device names chosen by the user 102, and other customizations. Further, the user account may be linked to a device record that connects the user accounts of the users to the voice controlled device 200.” Paragraphs 0044-45. The account data associated with a voice-controlled client device is provided to a remote cloud server. Also see Paragraph 0060 and 0065, which further discuss transmitting account data for the voice-controlled device and smart device to the remote server.)
receiving one or more initial instructions for configuring the smart device, from the remote server; and causing the client device to render initial output, at the client device, based on the one or more initial instructions for configuring the smart device. (MUTAGI, “The cloud services 302 may perform the processing to carry out of the pairing process and instruct the voice controlled device 200 to communicate with the secondary device 502 on behalf of the cloud services 302… the voice controlled device 200 may output a phrase prompting the user for a name for the secondary device 502. In particular, the voice controlled device 200 outputs the phrase 702, "I have detected a new lamp. What would you like to name the lamp?" In the illustrated example implementation, the voice controlled device 200 utilizes additional information included in the reply 604 to inform the user of the type of secondary device 502 that has been detected (i.e., a new lamp).” Paragraphs 0060-62. A remote cloud server provides the client voice-controlled device with the initial instructions for configuring the smart device. The client device audibly outputs the initial instruction to the user for configuring the smart device.)
In addition to the motivation to combine MUTAGI with ROSENBLATT discussed in the rejection of claim 1, it would have been further obvious to one of ordinary skill in the art for the initial instructions for configuring the smart device using the client device to be provided from a remote server. As taught by MUTAGI (Paragraph 0040), “the distribution of functionality between the local secondary device interaction module(s) 306 and the secondary device interaction module(s) 208 of the cloud services 302 may vary from implementation to implementation such that different amounts of processing may be performed on the voice controlled device 200 (e.g., based on the capabilities of the particular implementation of the voice controlled device 200).”

Regarding Claim 20, ROSENBLATT in view of MUTAGI and KUSHNIRSKY further teaches further comprising: receiving, at the automated assistant client application accessible via the client device, an indication the user has performed the one or more initial instructions for configuring the smart device; transmitting, to the remote server, at least the indication the user has performed the one or more initial instructions for configuring the smart device; (MUTAGI, “the user 102 indicates that the user will refer to the secondary device 502 as "kitchen lamp" when interacting with the voice controlled device 200 to control the secondary device 502. This reply may be captured by the microphone(s) 230 of the voice controlled device 200 as speech input data… In general, the stage 800 illustrates example operations to provide the cloud services 302 with information relating to the secondary device 502 and the name for the secondary device 502 provided by the user 102.” Paragraphs 0063-64. The reply of the user to the initial instruction is an indication that the user has performed the initial instruction. The reply is transmitted to the remote server.)
receiving one or more additional instructions for configuring the smart device, from the remote server; and causing the client device to render additional output, at the client device, based on the one or more additional instructions for configuring the smart device. (MUTAGI, “Such a secondary device record may include information about the secondary device 502 as well as information related to the functions of the secondary device 502 to allow the cloud services 302 determine the possible controls that may be exercised by the voice controlled device 200…  a list of functions of the secondary device 502 that may be controlled by the voice controlled device 200” Paragraph 0066, 0071. “the voice controlled device 200 outputs a confirmation that the setup is complete and requests the user 102 test the secondary device controls. In particular, the voice controlled device 200 outputs the phrase 902, "Set up of kitchen lamp is complete. Please say, `Turn on kitchen lamp,` to test the setup” Paragraph 0075. The remote server determines the functions of the smart device after the reply from the initial instruction is received. For example, the smart lamp has a voice-controlled on/off function. The remote server provides an additional instruction to be output by the voice-controlled device in order to test the setup of the smart device.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roman (US 2018/0302285 A1) has priority to a provisional application that teaches IoT devices that emit beacon signals to be detected by a voice controlled assistant device. (¶ 25)
Cook (US 2018/0183685 A1) teaches IoT devices that broadcast beacon signals. (¶ 21, 89)
Wagner (US 2016/0171486 A1) teaches a BLE machine-identifiable tag. (¶ 17)
Pramer (US 2008/0183852 A1) teaches a virtual assistant that provides purchase decision support, including providing wiring instructions for a user. (¶ 27, 34, Fig. 3)
George (US 2017/0153879 A1) teaches tracking an application installation state and teaches beacon devices for detecting client devices. (¶ 25, Abstract)
Thorpe (US 2013/0198762 A1) teaches providing customized feedback to a user. (Abstract, Fig. 2)
David (US 2016/0372113 A1) teaches configuration of a voice-controlled assistant, including providing installation help to the user under certain conditions. (¶ 104, Fig. 10)
Zimmerman (US 2017/0005820 A1) teaches IoT devices with BLE capabilities. (¶ 42)
Gedikian (US 2016/0094598 A1) teaches beacon devices and notifying a user of a client device of an event responsive to a broadcast signal from a beacon device. (¶ 41)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI R OKASHA/Examiner, Art Unit 2173